Interim Decision #1463

Kamm OF MasAvynala.
In Visa Petition Proceedings
LOS N 4220
—

-

Decided by Acting Regional Comniisioner April 29, 1986
Petition to accord beneficiary nonimmigrant Classification under • sestion
101(a) (15) (H) (iii), Immigration and Nationality Act, as an MU—FA:dal
trainee in retail floristry, is denied since the beneficiary, who was admitted
to the United States as a temporary worker under the provisions of section
101(a) (15) (H) (ii), is a skilled ornamental horticulturist; the training program consists primarily of a repetition, review, and day-to-day practical
application of his present knowledge; and the evidence submitted indkates
that he will be engaged in productive labor- and that any training received
'would be incident/II thereto. •

Discussion: This case is before the Regional Commissioner on
appeal from this decisiOn of the District Director denying the peti-

tion for the following reasons:
Beneficiary entered the United States Jane 20, 1963 as a temporary worker
and has been employed by florists in the United States since that date as an
ornamental horticulturist You have failed to establish that the beneficiary
requires training to be proficient in his occupation of florist

The petitioner is president of Plower View Gardens, Inc., a well
established retail florist doing business at 1801 N. Western Avenue,
Los Angeles, California.
The beneficiary is a25-year-old male, native and citizen of Japan,
who was last admitted to the -United States on June 20, 1963 as a
tempoiary worker under the provisions of section 101(a) (15) (II)(ii) of the Immigration and Nationality Act. This admission to the
United States was based on the beneficiary's ocoupation as an ornamental horticulturist and the established need for his temporary
services in the United. States. Since his admission to the United
States, the beneficiary has been employed in his occupation by florists
in New Jersey, Pennsylvania, and California.
The petitioner offers to train the beneficiary in retail floristry design, marketing, general. floral decorating, and retail florist manage157

InteriM Decision #1463
"ment. He has submitted an outline of a training program in support
of the _petition. The 'training program consists of 6 months basic
floristry work with very little academic training. This is followed
by general instruction and practical application with some emphasis
on the business aspects. The petitioner estimates it will take two

years to complete the training depending upon the ability of the
trainee. Qualifications for a trainee are set out as: "Must have
basic understanding of .retail florist industry" and "some floristry
background." The petitioner has not trained anyone under this
program.
In the brief - in support of the appeal, petitioner stresses that

knowledge, experience, and day-to-day application are necessary to
obtain the thorough knowledge that a florist must have for a strong
basic understanding of the retail flower industry. Five exhibits are
attached to the brief on appeal, all of -which deal with the LOS
Angeles and United States market Emphasis is placed upon the
fact that the trainee must be familiar with all of these exhibits.
It is conceded that practical day-to-day experience will increase
proficiency in any line of endeavor. However, the statute involved
here is one that contemplates the training of an individual rather
than giving him further experience by day-to-day application of his
skills. The beneficiary, by the very terms of his admission into the
United States, was a skilled ornamental horticulturist when he arrived in the United States. In fact, he was brought to the United
States because his skillg were in demand in this country. There is
nothing contained in the first year of the training program that is
other than a repetition of the beneficiary's present lmowledge. The
second year is devoted to a review of all phases of the first year plus
the business aspects of retail floristry.

A careful consideration Of the record in this case reveals the District Director's denial of the petition was correct and that the additional evidence submitted indicates the beneficiary will be engaged
in productive labor and that any training received would be incidental thereto. The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

158

